UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6077


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELIAS ECHEVERRIA-MENDEZ, a/k/a Francisco Javier Tiznado-
Partida, a/k/a Martin Pineda, a/k/a Juan Lopez Pineda, a/k/a
Elias Echevarria, a/k/a Elilas Mendez Echevarria,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.    (5:03-cr-00048-RLV-CH-1; 5:10-cv-
00109-RLV)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elias Echeverria-Mendez, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elias Echeverria-Mendez seeks to appeal the district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2010) motion.                    We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

When the United States or its officer or agency is a party, the

notice of appeal must be filed no more than sixty days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                          “[T]he timely filing of a

notice     of        appeal     in     a     civil       case     is     a     jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on August 20, 2010.                  The notice of appeal was filed, at the

earliest,       on    December        22,    2010. *          Because     Echeverria-Mendez

failed    to    file     a    timely        notice      of     appeal    or    to    obtain   an

extension       or    reopening       of    the       appeal    period,       we    dismiss   the

appeal.     We dispense with oral argument because the facts and

legal    contentions          are    adequately          presented      in     the    materials

before    the    court        and    argument         would    not     aid    the    decisional

process.

     *
         See Houston v. Lack, 487 U.S. 266, 276 (1988).


                                                  2
    DISMISSED




3